               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                          4:12-CR-3074

vs.
                                                         ORDER
JOHN FRANCISCO LASTRA,

                   Defendant.


      IT IS ORDERED:


      1.    The arrest warrant (filing 95) issued on July 21, 2019 is
            recalled.


      2.    The Clerk of the Court shall immediately provide a copy of
            this order to the United States Marshal.


      Dated this 24th day of July, 2019.


                                           BY THE COURT:



                                           John M. Gerrard
                                           Chief United States District Judge
